UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7442


CURTIS RAY BROOKS,

                Plaintiff - Appellant,

          v.

LIPTROT, Lieutenant/Supervisor; DR. NICHOLS, Psychiatrist,

                Defendants - Appellees,

          and

T. L. BIRKHEAD, Program Supervisor; T. JOHNSON, Correctional
Officer; R. CLARY, Evidence Based Practice-Manager; WENDY S.
HOBBS,    Regional     Administrator;    K.    S.    TURNER,
Lieutenant/Supervisor,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01405-LMB-JFA)


Submitted:   December 19, 2013              Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Ray Brooks, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia; Isaac Abraham
McBeth, Edward J. McNelis, III, RAWLS, MCNELIS & MITCHELL, PC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Curtis Ray Brooks appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed   the   record      and     find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Brooks v. Liptrot, No. 1:12-cv-01405-LMB-JFA (E.D. Va.

filed Aug. 21, 2013; entered Aug. 22, 2013).                  We dispense with

oral   argument     because    the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3